Case 1:21-cr-00006-RM Document 2-2 Filed 01/19/21 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Action No.     21-cr-00006-RM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. EPSILON DATA MANAGEMENT, LLC,

       Defendant.


                                         ORDER


The Court has reviewed the Joint Notice of Agreement and Motion for Deferral of

Prosecution (“Joint Motion for Deferral”) and the Deferred Prosecution Agreement,

attached as Exhibit 1 to the Joint Motion for Deferral, at ECF. No. [ ], and orders that the

Joint Motion for Deferral is GRANTED. The Court further orders that

     (1) All proceedings and deadlines in this matter are stayed for 30 months from the

        date of this Order;

     (2) Pursuant to 18 U.S.C. § 3161(h)(2), 30 months are excluded in computing the time

        within which the trial of offenses relating to this matter must commence; and

     (3) The parties are to file a joint status report not later than 30 days prior to the

        conclusion of the term of the Deferred Prosecution Agreement.

DATED this ____ day of _______, 2021.

                                               BY THE COURT:

                                               __________________________________
                                               The Honorable Raymond P. Moore
                                               United States District Judge
